          Case 1:19-cv-01908-VSB Document 62
                                          61 Filed 04/20/20
                                                   04/16/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                              X

GREGORIO JIMENEZ,
on behalf of himself, FLSA Collective
Plaintiffs, and the Class,
                     Plaintiff,                          Case No.: 1:19-cv-1908-VSB

        -against-                                   A    [PROPOSED]
                                                    N    RULE 68 JUDGMENT
LX 1204 JEWELRY INC, LX NYC JEWELRY
INC., JIAN HAI LIU a/k/a KEVIN LIU, and
HAI LEI XIA a/k/a SAM LIU,
                    Defendants.



        WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants LX

1204 JEWELRY INC, LX NYC JEWELRY INC., JIAN HAI LIU a/k/a KEVIN LIU, and HAI

LEI XIA a/k/a SAM LIU (collectively, “Defendants”) having offered to allow Plaintiff

GREGORIO JIMENEZ (“Plaintiff”) to take a judgment against Defendants, jointly and severally,

in this action for the total sum of Fifteen Thousand Dollars ($15,000.00), inclusive of attorneys’

fees, expenses, and costs otherwise recoverable in this action by Plaintiff and any and all relief

prayed for in the Complaint (Docket No. 1, Prayer for Relief, ¶¶a-j);

        WHEREAS, on April 16, 2020, Plaintiffs’ attorney having confirmed Plaintiffs’

acceptance of Defendants’ offer of judgment (Dkt. No. 60);

        It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff in the amount of $15,000.00 as against Defendants. The Clerk is directed to close this

case.

SO ORDERED:
         April 20
Dated: ____________________, 2020                   ___________________________________
       New York, New York                           VERNON S. BRODERICK
                                                    United States District Judge
